Exhibit Execution Copy Version #3 TERMINATION AGREEMENT THIS AGREEMENT is made as of the 19th day of December, 2007 by and between Doug P. Adams (the “Employee”), a resident of the Commonwealth of Massachusetts, and OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of the State of Delaware, and having its executive offices at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2. WHEREAS, the Employer and the Employee entered into an employment agreement dated as of September 1, 2006 (the “Employment Agreement”); AND WHEREAS, the Employee has been serving the Employer as its President & Founder, Glaucoma Division pursuant to the Employment Agreement; AND WHEREAS, the Employer is intending to sell to Solx Acquisition, Inc., a Delaware corporation, owned by the Employee, all of the issued and outstanding shares in the capital stock of Solx, Inc. (“Solx”), the wholly owned subsidiary of the Employer that has carried on the Employer’s glaucoma business the (“Transaction”); AND WHEREAS, in anticipation of the closing of the Transaction, the Employee’s employment with the Employer shall be terminated pursuant to Section 8.1.3 of the Employment Agreement, effective on the date hereof (the “Termination Date”); NOW, THEREFORE, in consideration of the mutual promises and covenants contained in this Agreement (the receipt and sufficiency of which are hereby acknowledged by the parties hereto), the parties hereto agree as follows: 1. TERMINATION 1.1The Employee hereby resigns his employment with the Employer, and the Employee’s employment with the Employer shall be terminated pursuant to Section 8.1.3 of the Employment Agreement, effective on the Termination Date.The Employer hereby waives the requirement, under Section 8.1.3 of the Employment Agreement, to provide one month’s prior written notice to the Employer of the Employee’s intention to terminate his employment with the Employer. 2. RETURN OF PROPERTY 2.1The Employee hereby certifies that he has returned to the Employer all property of the Employer (other than property of Solx, any of which property shall be retained by the Employee) in the Employee’s possession, including, without limitation, all keys, business cards, computer hardware, including, without limitation, Blackberry units, printers, mice and other hardware accessories, and computer software.The Employee hereby further certifies that he has returned to the Employer, or destroyed, all tangible material embodying Confidential Information (as such term is defined in the Employment Agreement, as modified below) in any form whatsoever, including, without limitation, all paper copy copies, summaries and excerpts of Confidential Information and all electronic media or records containing or derived from Confidential
